INVESTOR AGREEMENT

THIS INVESTOR AGREEMENT (this “Agreement”), is made as of March 12, 2014, by and
between OptimizeRx Corp., a Nevada corporation (the “Company”), and Bradley
Radoff. (the “Investor”).

RECITALS

Whereas, the Company and Investor entered into that certain Securities Purchase
Agreement, dated as of March __, 2014 (the “Purchase Agreement”), providing,
inter alia, for the Company’s sale and issuance of $10,000,000 worth of common
stock, par value US$0.001 per share, at a price of $1.20 per share (the
“Offering”).

Whereas, Investor was awarded the right to nominate one director to the
Company’s board of directors (the "Board") upon the closing of the transactions
contemplated by the Purchase Agreement;

NOW, THEREFORE, in consideration of the covenants and promises herein contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

Section 1. Definitions. Capitalized terms used but not otherwise defined herein
have the meanings given to such terms in the Purchase Agreement.

 

Section 2. Investor's Right. Upon Closing and provided that Investor and others
participating in the Offering purchase, in the aggregate, at least $7,500,000
worth of shares of common stock under the terms of the Purchase Agreement, (i)
the Board shall promptly increase the number of directors on the Board by at
least one director and shall appoint a nominee chosen by Investor to fill one
such empty director position, and (ii) at any subsequent election of directors
to serve on the Board, the Investor shall have the right to choose one nominee
to the Board and the Company shall nominate and recommend the nominee chosen by
Investor.

 

Section 3. Miscellaneous.

(a) Due Authorization. The Company has the requisite corporate power and
authority to enter into and consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. The execution
and delivery of this Agreement by the Company and the consummation of the
transactions contemplated hereby have been duly authorized by the Board and no
further action is required by the Company, the Board or the Company’s
stockholders in connection herewith. This Agreement has been duly executed by
the Company and constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.

(b) Notices. All notices, notifications, demands, requests, waivers, consents or
other communications under this Agreement shall be delivered in accordance with
the Purchase Agreement.

(c) Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(d) Amendment and Waiver, etc. This Agreement may be amended only with the
written consent of the Company and Investor. No failure or delay on the part of
the Company or Investor in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to the Company or Investor at law or in equity or otherwise. No waiver
of or consent to any departure by the Company or Investor from any provision of
this Agreement shall be effective unless signed in writing by the waiving or
consenting party.

 

 



(e) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

(f) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of the Agreement shall be enforceable in accordance with its terms.

(g) Governing Law.

(i) THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEVADA, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES.

(ii) Any legal action or other legal proceeding relating to this Agreement or
the enforcement of any provision of this Agreement to be brought by or on behalf
of any of the parties will be brought or otherwise commenced in any state or
federal court located in Clark County, the State of Nevada. With respect to any
such action, each party to this Agreement: (A) expressly and irrevocably
consents and submits to the non-exclusive jurisdiction of each state and federal
court located in the county and city of Las Vegas, Nevada (and each appellate
court located in the State of Nevada) in connection with any such legal
proceeding; (B) agrees that each state and federal court located in Clark
County, the State of Nevada, shall be deemed to be a convenient forum; and
(C) agrees not to assert (by way of motion, as a defense or otherwise), in any
such legal proceeding commenced in any state or federal court located in the
county and city of Las Vegas, the State of Nevada, any claim that such party is
not subject personally to the jurisdiction of such court, that such legal
proceeding has been brought in an inconvenient forum, that the venue of such
proceeding is improper or that this Agreement or the subject matter of this
Agreement may not be enforced in or by such court.

 

(iii) Each of the parties hereto hereby waives to the fullest extent permitted
by applicable law any right it may have to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
the transactions contemplated by this Agreement. Each of the parties hereto
hereby (A) certifies that no representative, agent or attorney of the other
parties has represented, expressly or otherwise, that such other parties would
not, in the event of litigation, seek to enforce the foregoing waiver and
(B) acknowledges that it has been induced to enter into this Agreement and the
transactions contemplated hereby, as applicable, by, among other things, the
mutual waivers and certifications set forth in this Section 3(f).

(h) Entire Agreement. This Agreement and the Transaction Documents constitute
the entire agreement among the parties with respect to the subject matter hereof
and no party shall be liable or bound to any other party in any manner by any
warranties, representations, or covenants except as specifically set forth
herein.

(i) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(j) Further Assurances. The parties shall execute and deliver, or cause to be
executed and delivered, such documents and instruments and shall take, or cause
to be taken, such further or other actions as may be reasonably necessary to
carry out the purposes set forth herein, without any financial obligation to
such parties. Time is of the essence with respect to the parties' obligations
herein.

[Remainder of Page Left Intentionally Blank]

 

2

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

      OptimizeRx Corp.     By:       Name: David Harrell Title: Chairman and
Chief Executive Officer   _____________________ Bradley Radoff



3

 

 

